Exhibit 10.14

 

EXECUTION VERSION

 

NEW CLASS 11 CLASS A WARRANT AGREEMENT

 

between

 

TRUMP ENTERTAINMENT RESORTS, INC.

 

and

 

CONTINENTAL STOCK TRANSFER & TRUST COMPANY

 

as Warrant Agent

 

Dated as of May 20, 2005

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page


--------------------------------------------------------------------------------

ARTICLE I. DEFINITIONS

   1

ARTICLE II. ISSUANCE OF WARRANTS CERTIFICATES

   4

2.1

  

Issuance

   4

2.2

  

Form Of Warrant Certificate

   4

2.3

  

Execution Of Warrant Certificate

   5

2.4

  

Countersignature Of Warrant Certificates

   5

2.5

  

Regulatory Restrictions

   5

ARTICLE III. EXERCISE TERMS

   5

ARTICLE IV. EXERCISE OF NEW CLASS 11 CLASS A WARRANTS

   6

4.1

  

Manner Of Exercise

   6

4.2

  

When Exercise Effective

   6

4.3

  

Delivery Of Certificates, Etc.

   7

4.4

  

Fractional Shares

   7

4.5

  

Deposit of Proceeds

   8

4.6

  

Distribution of Proceeds and Reserve Shares

   8

ARTICLE V. ADJUSTMENT OF THE AMOUNT OF COMMON STOCK ISSUABLE AND THE EXERCISE
PRICE UPON EXERCISE

   9

5.1

  

Stock Dividends, Split-ups And Combinations Of Shares

   9

5.2

  

Exercise Price Adjustment

   9

5.3

  

Adjustments For Mergers And Consolidations

   9

5.4

  

Calculation To Nearest Cent And One-hundredth Of Share

   10

5.5

  

Notice Of Adjustment In Exercise Price

   10

5.6

  

Other Notices

   10

5.7

  

No Change In New Class 11 Class A Warrant Terms On Adjustment

   10

5.8

  

No Adjustment for Distributions under the Plan

   10

5.9

  

Treasury Shares

   11

ARTICLE VI. CONSOLIDATION, MERGER, ETC.

   11

ARTICLE VII. NO DILUTION OR IMPAIRMENT

   11

ARTICLE VIII. REPORTS

   12

ARTICLE IX. NOTIFICATION OF CERTAIN EVENTS

   12

ARTICLE X. RESERVATION OF STOCK

   12

10.1

  

Reservation; Due Authorization, Etc.

   12

10.2

  

Compliance With Law

   12

 

i



--------------------------------------------------------------------------------

ARTICLE XI. PAYMENT OF TAXES

   13

ARTICLE XII. LOSS OR MUTILATION

   13

ARTICLE XIII. CLASS A WARRANT REGISTRATION

   13

13.1

  

Registration

   13

13.2

  

Transfer and Exchange

   14

13.3

  

Valid And Enforceable

   14

13.4

  

Endorsement

   14

13.5

  

No Service Charge

   14

13.6

  

Cancellation

   14

ARTICLE XIV. WARRANT AGENT

   15

14.1

  

Obligations Binding

   15

14.2

  

No Liability

   15

14.3

  

Instructions

   15

14.4

  

Agents

   15

14.5

  

Cooperation

   16

14.6

  

Agent Only

   16

14.7

  

Right To Counsel

   16

14.8

  

Compensation

   16

14.9

  

Accounting

   16

14.10

  

No Conflict

   16

14.11

  

Resignation; Termination

   16

14.12

  

Change Of Warrant Agent

   17

14.13

  

Successor Warrant Agent

   17

ARTICLE XV. REMEDIES, ETC.

   18

15.1

  

Class A Warrant Holder Not Deemed A Stockholder

   18

15.2

  

Right Of Action

   18

ARTICLE XVI. MISCELLANEOUS

   18

16.1

  

Notices

   18

16.2

  

Governing Law And Consent To Forum

   19

16.3

  

Benefits Of This Agreement

   19

16.4

  

Agreement Of Holders Of Warrant Certificates

   19

16.5

  

Counterparts

   19

16.6

  

Amendments

   19

16.7

  

Consent To Jurisdiction

   20

16.8

  

Headings

   20

 

EXHIBIT A – Form of Warrant Certificate

 

ii



--------------------------------------------------------------------------------

NEW CLASS 11 CLASS A WARRANT AGREEMENT

 

THIS NEW CLASS 11 CLASS A WARRANT AGREEMENT is made and entered into as of May
20, 2005 by and between TRUMP ENTERTAINMENT RESORTS, INC. (formerly Trump Hotel
& Casino Resorts, Inc.), a Delaware corporation (the “Company”), and CONTINENTAL
STOCK TRANSFER & TRUST COMPANY, as Warrant Agent (the “Warrant Agent”).

 

WITNESSETH:

 

WHEREAS, in connection with the financial restructuring of the Company and its
Subsidiaries (as defined herein) pursuant to their Plan (as defined herein)
under the Bankruptcy Code (as defined herein), the Company proposes to issue New
Class 11 Class A Warrants which are exercisable to purchase up to approximately
2,207,260 shares of Common Stock (as defined herein), subject to the disposition
of fractional interests under the Plan and adjustment as provided herein, to the
Holders (as defined herein) of Old THCR Shares (as defined herein) partially in
exchange for such Old THCR Shares; and

 

WHEREAS, the Company desires the Warrant Agent to act on behalf of the Company,
and the Warrant Agent is willing to act, in connection with the issuance,
transfer, exchange, replacement and exercise of the Warrant Certificates (as
defined herein) and other matters as provided herein; and

 

WHEREAS, the Company desires to enter into this Agreement to set forth the terms
and conditions of the New Class 11 Class A Warrants and the rights of the
holders thereof,

 

NOW, THEREFORE, in consideration of the foregoing premises and of the mutual
agreements set forth herein, the Company and the Warrant Agent hereby agree as
follows:

 

ARTICLE I.

 

DEFINITIONS

 

As used herein, the following terms shall have the respective meanings set forth
below. Whenever the context requires, such terms shall include the plural as
well as the singular number.

 

“Act” has the meaning specified in Section 2.5.

 

“Affiliate” means with respect to any Person, any Person directly or indirectly
controlling or controlled by or under direct or indirect common control with
such Person. For purposes of this definition, (a) “control” when used with
respect to any Person means the power to direct the management and policies of
such Person, directly or indirectly, whether through the ownership of voting
common stock (or equivalent equity interests), by contract or otherwise, and the
terms “controlling” or “controlled” have meanings correlative to the foregoing,
and (b) a subsidiary of a Person is an Affiliate of such Person and of each
other subsidiary of that Person.

 



--------------------------------------------------------------------------------

“Agreement” means this New Class 11 Class A Warrant Agreement, as the same may
be amended or modified from time to time hereafter.

 

“Bankruptcy Code” means title 11 of the United States Code.

 

“Bankruptcy Court” means the United States Bankruptcy Court, District of New
Jersey, or other U.S. Federal court of competent jurisdiction in which the
Chapter 11 Case is pending.

 

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday which
is not a day on which banking institutions in New York, New York are authorized
or obligated by law or executive order to close; provided, that, in determining
the period within which certificates or warrants are to be issued and delivered
at a time when shares of common stock are listed or admitted to trading on any
national securities exchange or in the over-the-counter market and in
determining the Fair Value of any securities listed or admitted to trading on
any national securities exchange or in the over-the-counter market, “Business
Day” shall mean any day when the principal exchange on which such securities are
then listed or admitted to trading is open for trading or, if such securities
are traded in the over-the-counter market in the United States, such market is
open for trading; provided, further, that any reference in this Agreement to
“days” (unless Business Days are specified) shall mean calendar days.

 

“Chapter 11 Case” means a case or cases under Chapter 11 of the Bankruptcy Code
concerning Trump Hotels & Casino Resorts, Inc. and/or any of its subsidiaries.

 

“Class A Warrants” means the New DJT Class A Warrants and New Class 11 Class A
Warrants.

 

“Common Stock” means the Company’s Common Stock, par value $0.001 per share, as
authorized from and after the Effective Date.

 

“Commission” means the Securities and Exchange Commission or any successor
agency.

 

“Company” means Trump Entertainment Resorts, Inc., a Delaware corporation.

 

“Confirmation Order” means that order of the Bankruptcy Court entered on April
5, 2005, confirming the Plan, as amended.

 

“Disbursing Agent” has the meaning specified in the Plan, and may include the
Company and/or the Warrant Agent as designated by the Company.

 

“Distribution Record Date” has the meaning specified in the Confirmation Order.

 

“DJT” means Donald J. Trump.

 

“Effective Date” has the meaning specified in the Plan.

 

“Exchange Act” means the Securities Exchange Act of 1934, or any successor
Federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be amended and in effect at the time.

 

2



--------------------------------------------------------------------------------

“Exercise Period” has the meaning specified in Article III.

 

“Exercise Price” has the meaning specified in Article III.

 

“Fair Value” means (a) with respect to Common Stock in each case if such
security is listed on one or more stock exchanges or quoted on the National
Market System or SmallCap Market of NASDAQ (the “NASDAQ Market”), the average of
the closing sales prices of a share of such Common Stock on the primary national
or regional stock exchange on which such security is listed or on the NASDAQ
Market if quoted thereon or (b) if the Common Stock is not so listed or quoted
but is traded in the over-the-counter market (other than the NASDAQ Market), the
average of the closing sale prices, or if such are not available, the average of
the closing bid and asked prices of a share of such Common Stock in each case
for the 30 Business Days (or such lesser number of Business Days as such Common
Stock or other security shall have been so listed, quoted or traded) next
preceding the date of measurement; provided, however, that if no such sales
price or bid and asked prices have been quoted during the preceding 30-day
period or there is otherwise no established trading market for such security,
then “Fair Value” means the value of such Common Stock as determined reasonably
and in good faith by the Board of Directors of the Company; and provided,
further, however, that in the event the current market price of a share of such
Common Stock is determined during a period following the announcement by the
Company of (x) a dividend or distribution on the Common Stock payable in shares
of Common Stock, or (y) any subdivision, combination or reclassification of the
Common Stock, and prior to the expiration of 30 Business Days after the
ex-dividend date for such dividend or distribution, or the record date for such
subdivision, combination or reclassification, then and in each such case, the
“Fair Value” shall be appropriately adjusted to take into account ex-dividend
trading. Anything herein to the contrary notwithstanding, in case the Company
shall issue any shares of Common Stock, rights or options, in connection with
the acquisition by the Company of the stock or assets of any other Person or the
merger of any other Person into the Company, the Fair Value of the Common Stock
so issued shall be determined as of the date the number of shares of Common
Stock, rights or options, was determined (as set forth in a written agreement
between the Company and the other party to the transaction) rather than on the
date of issuance of such shares of Common Stock, rights or option.

 

“Holders” means the record holders of Old THCR Shares as of the Distribution
Record Date.

 

“Issue Date” has the meaning specified in Section 2.1.

 

“New Class 11 Class A Warrants” or “Warrants” has the meaning specified in the
Plan.

 

“New DJT Class A Warrant” means the Company’s warrant to purchase an aggregate
of 1,217,933 shares of Common Stock at the Exercise Price, subject to adjustment
as provided therein, issued pursuant to the Plan and the amended and restated
investment agreement, dated as of May 20, 2005, by and among the Company, Trump
Hotels & Casino Resorts Holdings, L.P. and Donald J. Trump.

 

3



--------------------------------------------------------------------------------

“Note Holders” means registered holders of 11 ¼% First Mortgage Notes due 2006
of Trump Atlantic City Associates and Trump Atlantic City Funding, Inc., Trump
Atlantic City Funding II, Inc. and Trump Atlantic City Funding III, Inc. as of
the Distribution Record Date.

 

“Old Common Stock” means the Company’s common stock, par value $.01 per share,
outstanding as of the Distribution Record Date.

 

“Old THCR Shares” has the meaning specified in the Plan.

 

“Permitted Investment” shall have the meaning specified in Section 4.5.

 

“Person” means any individual, partnership, association, joint venture,
corporation, business trust, unincorporated organization, government or
department, agency or subdivision thereof, or other person or entity.

 

“Plan” means the Second Amended Joint Plan of Reorganization of THCR/LP
Corporation, et al., dated as of March 30, 2005, filed with the Bankruptcy Court
on March 30, 2005, as confirmed by, and as amended, modified or supplemented in
accordance with the terms of, the Confirmation Order.

 

“Reserve Shares” has the meaning specified in Section 4.6.

 

“Subsidiaries” means each corporation, limited liability company, partnership,
business association or other Person in which the Company owns any direct or
indirect equity interest.

 

“Warrant Agent” means Continental Stock Transfer & Trust Company.

 

“Warrant Certificate” has the meaning specified in Section 2.2.

 

ARTICLE II.

 

ISSUANCE OF WARRANTS CERTIFICATES

 

2.1 Issuance. On the date hereof (the “Issue Date”), which may also be the
Effective Date, the Company shall, pursuant to the Plan, issue New Class 11
Class A Warrants to purchase approximately 2,207,260 shares of Common Stock to
the Holders, subject to rounding for fractional interests under the Plan.

 

2.2 Form Of Warrant Certificate. The New Class 11 Class A Warrants shall be
evidenced by certificates substantially in the form attached hereto as Exhibit A
(the “Warrant Certificate”). Each Warrant Certificate shall be dated as of the
date on which it is countersigned by the Warrant Agent, which shall be on the
Issue Date or, in the event of a division, exchange, substitution or transfer of
any of the New Class 11 Class A Warrants, on the date of such event. The Warrant
Certificate may have such further legends and endorsements stamped, printed,
lithographed or engraved thereon as the Company may deem appropriate and as are
not inconsistent with the provisions of this Agreement, or as may be required to
comply with any law or with any rule or regulation pursuant thereto or with any
rule or regulation of any securities exchange on which the New Class 11 Class A
Warrants may be listed.

 

4



--------------------------------------------------------------------------------

2.3 Execution Of Warrant Certificate. Warrant Certificates shall be executed on
behalf of the Company by its Chairman of the Board, President, any Vice
President, Treasurer or Secretary, either manually or by facsimile signature
printed thereon. In case any such officer of the Company whose signature shall
have been placed upon any Warrant Certificate shall cease to be such officer of
the Company before countersignature by the Warrant Agent or issuance and
delivery thereof, such Warrant Certificate nevertheless may be countersigned by
the Warrant Agent and issued and delivered with the same force and effect as
though such person had not ceased to be such officer of the Company.

 

2.4 Countersignature Of Warrant Certificates. Warrant Certificates shall be
manually countersigned by an authorized signatory of the Warrant Agent and shall
not be valid for any purpose unless so countersigned. Such manual
countersignature shall constitute conclusive evidence of such authorization. The
Warrant Agent is hereby authorized to countersign, in accordance with the
provisions of this Section 2.4, and deliver any new Warrant Certificates, as
directed by the Company and as and when required pursuant to the provisions of
Articles XII and XIII. Each Warrant Certificate shall, when manually
countersigned by an authorized signatory of the Warrant Agent, entitle the
registered holder thereof to exercise the rights as the holder of the number of
New Class 11 Class A Warrants set forth thereon, subject to the provisions of
this Agreement.

 

2.5 Regulatory Restrictions. The Class A Warrants and Common Stock issuable upon
exercise thereof are subject, without limitation, to restrictions and
limitations under the New Jersey Casino Control Act (the “Act”) and the Indiana
Riverboat Gambling Act and other gaming control laws described or referred to in
Article V of the Company’s Restated Certificate of Incorporation. Further
without limitation, all securities (as defined by the Act) of the Company are
held subject to the condition that, if a holder thereof is found to be
disqualified by the New Jersey Casino Control Commission pursuant to the
provisions of the Act, such holder shall (a) dispose of his or her interest in
the Company; (b) not receive any dividends or interest upon any such securities;
(c) not exercise, directly or through any trustee or nominee, any voting right
conferred by such securities; and (d) not receive any remuneration in any form
from the casino licensee for services rendered or otherwise. If any unsuitable
or disqualified holder fails to dispose of his securities within 180 days
following such disqualification, (i) such securities shall be subject to
redemption by the Company, as provided in the Company’s Restated Certificate of
Incorporation, and (ii) such unsuitable or disqualified holder shall indemnify
the Company for any and all direct or indirect costs, including attorney’s fees,
incurred by the Company as a result of such holder’s continuing ownership or
failure to divest promptly.

 

ARTICLE III.

 

EXERCISE TERMS

 

Each New Class 11 Class A Warrant shall entitle the holder thereof to purchase
from the Company for the Exercise Price one (1) share of Common Stock (subject
to the adjustments provided in Article V hereof), at any time during the period
that commences on the first Business Day after the Issue Date (May 20, 2005),
and terminates at 5:00 p.m., New York City time on the first anniversary of the
Issue Date, or if that is not a Business Day, on the next Business Day (May 22,
2006) (the “Exercise Period”). The exercise price for the Warrants shall be
$14.60 per

 

5



--------------------------------------------------------------------------------

share of Common Stock (the “Exercise Price”) (subject to adjustment pursuant to
Article V hereof).

 

ARTICLE IV.

 

EXERCISE OF NEW CLASS 11 CLASS A WARRANTS

 

4.1 Manner Of Exercise.

 

(a) Exercise of New Class 11 Class A Warrants. All or any of the New Class 11
Class A Warrants represented by a Warrant Certificate may be exercised by the
registered holder thereof during normal business hours on any Business Day, by
surrendering such Warrant Certificate, with the subscription form set forth
therein duly executed by such holder, by hand or by mail to the Warrant Agent at
its office addressed to Continental Stock Transfer & Trust Company, 17 Battery
Place, 8th Floor, New York, NY 10004, or at such other location as may be
designated by the Company. Such Warrant Certificate shall be accompanied by
payment in respect of each New Class 11 Class A Warrant that is exercised in
lawful money of the United States of America. Such payment shall be in an amount
equal to the product of the number of shares of Common Stock (without giving
effect to any adjustment therein) designated in such subscription form
multiplied by the Exercise Price for the New Class 11 Class A Warrants being
exercised (plus such additional consideration as may be provided herein), made
payable to Continental Stock Transfer & Trust Company, as agent for Trump
Entertainment Resorts, Inc. Upon such surrender and payment, such holder shall
thereupon be entitled to receive the number of duly authorized, validly issued,
fully paid and nonassessable shares of Common Stock determined as provided in
Article III, and as and if adjusted pursuant to Article V.

 

(b) Exercise of New DJT Class A Warrant. All or any of the Warrant Shares (as
defined in the New DJT Class A Warrant) may be purchased by the registered
holder thereof during normal business hours on any Business Day, by written
order, by hand or by mail to the Warrant Agent at its office addressed to
Continental Stock Transfer & Trust Company, 17 Battery Place, 8th Floor, New
York, NY 10004, or at such other location as may be designated by the Company.
Such order shall be accompanied by the Exercise Payment (as defined in the New
DJT Class A Warrant) in lawful money of the United States of America, made
payable to Continental Stock Transfer & Trust Company, as agent for Trump
Entertainment Resorts, Inc. Upon such surrender and payment, as verified by the
Company, such holder shall thereupon be entitled to receive the number of duly
authorized, validly issued, fully paid and nonassessable shares of Common Stock
determined as provided in the New DJT Warrant.

 

4.2 When Exercise Effective. Each exercise of any Class A Warrant pursuant to
Section 4.1 shall be deemed to have been effected immediately prior to the close
of business on the Business Day on which the certificate representing such Class
A Warrant, duly executed, with accompanying payment shall have been delivered as
provided in Section 4.1, and at such time the Person or Persons in whose name or
names the certificate or certificates for Common

 

6



--------------------------------------------------------------------------------

Stock shall be issuable upon such exercise as provided in Section 4.3 shall be
deemed to have become the holder or holders of record thereof.

 

4.3 Delivery Of Certificates, Etc.

 

(a) As promptly as practicable after the exercise of any New Class 11 Class A
Warrant, and in any event within ten (10) Business Days thereafter, the Company
at its expense (other than as to payment of transfer taxes or governmental
charges, which will be paid by the holder) will cause to be issued and delivered
to such holder, or as such holder may otherwise direct in writing (subject to
Article XII),

 

(i) a certificate or certificates for the number of shares of Common Stock to
which such holder is entitled, and

 

(ii) if less than all the New Class 11 Class A Warrants represented by a Warrant
Certificate are exercised, a new Warrant Certificate or Warrant Certificates of
the same tenor and for the aggregate number of New Class 11 Class A Warrants
that were not exercised, executed and countersigned in accordance with Sections
2.3 and 2.4.

 

(b) The Warrant Agent shall countersign any new Warrant Certificate, register it
in such name or names as may be directed in writing by such holder, and shall
deliver it to the person entitled to receive the same in accordance with this
Section 4.3. The Company, whenever required by the Warrant Agent, will supply
the Warrant Agent with Warrant Certificates executed on behalf of the Company
for such purpose.

 

(c) Upon any exercise of the New DJT Class A Warrant, the Warrant Agent shall
issue and deliver with all reasonable dispatch, but in any event within three
Business Days, to or upon the written order of the holder thereof and, subject
to Section 3 of the New DJT Class A Warrant, in such name or names as such
holder may designate, a certificate or certificates for the number of full
Warrant Shares issuable upon such exercise together with such other property,
including cash, which may be deliverable upon such exercise. If fewer than all
of the Warrant Shares represented by the New DJT Class A Warrant are purchased,
at the Company’s expense, the Company shall issue to the holder a new warrant of
the same tenor as the New DJT Class A Warrant evidencing the Warrant Shares not
purchased hereunder, together with the issue of the certificates representing
the Warrant Shares then being purchased. All warrant certificates surrendered
upon exercise of the New DJT Class A Warrants shall be canceled by the Warrant
Agent.

 

4.4 Fractional Shares. No fractional shares of Common Stock shall be issued upon
any exercise of Class A Warrants. If more than one Warrant Certificate shall be
delivered for exercise at one time by the same holder, the number of full shares
or securities that shall be issuable upon exercise shall be computed on the
basis of the aggregate number of New Class 11 Class A Warrants exercised. As to
any fraction of a share of Common Stock, the Company shall pay a cash adjustment
in respect thereto in an amount equal to the product of the Fair Value per share
of Common Stock as of the Business Day immediately preceding the date of such
exercise

 

7



--------------------------------------------------------------------------------

multiplied by such fraction of a share. Fractional shares of Common Stock upon
exercise of the New DJT Class A Warrant shall be disposed of as set forth in
Section 5.4 of such warrant.

 

4.5 Deposit of Proceeds. The Warrant Agent shall cause all proceeds of exercise
of Class A Warrants to be deposited in a segregated interest bearing account for
the benefit of the Note Holders. The Warrant Agent may invest such proceeds, at
its discretion, in one or more of: (a) securities issued by governmental
agencies backed by the full faith and credit of the United States government,
(b) deposits with, certificates of deposit issued by and securities repurchase
contracts with the Warrant Agent, or commercial banks or primary financial
institutions with capital in excess of $500 million, the unsecured long-term
debt of which is rated A-1 or better, (c) commercial paper rated of the highest
quality by Moody’s Investors Services, Inc. or Standard & Poor’s Corporation or
(d) money market deposit accounts (each, a “Permitted Investment”). Any loss
incurred from an investment made pursuant to this Section 4.5 will be borne by
such account. Neither the Warrant Agent nor the Company shall have any liability
for any loss sustained as a result of any Permitted Investment or as a result of
any liquidation of any Permitted Investment prior to its maturity.

 

4.6 Distribution of Proceeds and Reserve Shares. As soon as reasonably
practicable after the expiration of the Exercise Period:

 

(a) The Warrant Agent shall determine and advise the Company of the number of
Class A Warrants that have expired unexercised, and the Company shall cause to
be deposited with the Disbursing Agent validly issued, fully paid and
nonassessable shares of Common Stock equal to the aggregate number of shares of
Common Stock issuable upon exercise of such expired Class A Warrants immediately
prior to expiration (the “Reserve Shares”).

 

(b) The Warrant Agent shall deposit with the Disbursing Agent the proceeds of
exercise of Class A Warrants, plus interest accumulated thereon to the date of
deposit.

 

(c) The Company shall cause the Disbursing Agent to distribute all such proceeds
of exercise of Class A Warrants, interest, and the Reserve Shares to the Note
Holders, pro rata.

 

(d) Only whole shares of Common Stock shall be distributed. The Disbursing Agent
shall dispose of any shares of Common Stock representing fractional interests
and distribute the proceeds thereof to the Note Holders entitled. The
dispositions of such Common Stock by the Disbursing Agent, as agent for the Note
Holders who would otherwise receive such fractional interests, shall be executed
as the Disbursing Agent, in its sole discretion, may determine.

 

8



--------------------------------------------------------------------------------

ARTICLE V.

 

ADJUSTMENT OF THE AMOUNT OF COMMON STOCK ISSUABLE

AND THE EXERCISE PRICE UPON EXERCISE

 

5.1 Stock Dividends, Split-ups And Combinations Of Shares. If, after the date
hereof, the number of outstanding shares of Common Stock is increased by a
dividend, share distribution or split up, in each case payable in shares of
Common Stock, or if the number of outstanding shares of Common Stock is combined
into a smaller number of such shares or in the event of any other
reclassification of shares of Common Stock (other than a reclassification in
connection with a merger, consolidation or other business combination which will
be governed by Section 5.3), then the number of shares of Common Stock issuable
upon exercise of each New Class 11 Class A Warrant immediately after the
occurrence of any such event shall be adjusted so that the holder of each New
Class 11 Class A Warrant shall be entitled to receive the kind and number of
shares of Common Stock of the Company which such holder would have been entitled
to receive upon the occurrence of such event had such New Class 11 Class A
Warrant been exercised immediately prior thereto or any record date with respect
thereto (with any record date requirement being deemed to have been satisfied).
Any adjustment made pursuant to this Section 5.1 shall become effective
immediately after the effective date of such event retroactive to the record
date, if any, for such event.

 

5.2 Exercise Price Adjustment. Whenever the number of shares of Common Stock
into which a New Class 11 Class A Warrant is exercisable is adjusted as provided
in this Article V, then the Exercise Price payable upon exercise of the New
Class 11 Class A Warrant shall simultaneously be adjusted by multiplying such
Exercise Price immediately prior to such adjustment by a fraction, the numerator
of which shall be the number of shares of Common Stock into which such New Class
11 Class A Warrant was exercisable immediately prior to such adjustment, and the
denominator of which shall be the number of shares of Common Stock into which
such New Class 11 Class A Warrant was exercisable immediately thereafter.

 

5.3 Adjustments For Mergers And Consolidations. In case the Company, after the
date hereof, shall merge or consolidate with another Person, then, in the case
of any such transaction, proper provision shall be made so that, upon the basis
and terms and in the manner provided in this Warrant Agreement, the holders of
the New Class 11 Class A Warrants, upon the exercise thereof at any time after
the consummation of such transaction (subject to the Exercise Period), shall at
the election of the Company made prior to the consummation of such transaction
be entitled to receive (at the aggregate Exercise Price in effect at the time of
the transaction for all Common Stock issuable upon such exercise immediately
prior to such consummation), in lieu of the Common Stock issuable upon such
exercise prior to such consummation, the amount of securities, cash or other
property to which such holder would have been entitled as a holder of Common
Stock upon such consummation if such holder had exercised the rights represented
by the New Class 11 Class A Warrants held by such holder immediately prior
thereto (which in the case of a transaction in which stockholders may elect to
receive different consideration shall be deemed to be the consideration received
by stockholders who fail to make an election), subject to adjustments
(subsequent to such consummation) as nearly equivalent as possible to the
adjustments provided for in Section 5.1 hereof.

 

9



--------------------------------------------------------------------------------

5.4 Calculation To Nearest Cent And One-hundredth Of Share. All calculations
under this Article V shall be made to the nearest cent or to the nearest
one-hundredth of a share, as the case may be.

 

5.5 Notice Of Adjustment In Exercise Price. Whenever the Exercise Price and
securities issuable shall be adjusted as provided in this Article V, the Company
shall forthwith file with the Warrant Agent a statement, signed by the Chairman
of the Board, the President or any Vice President of the Company and by its
Treasurer or an Assistant Treasurer or its Secretary or an Assistant Secretary,
stating in detail the facts requiring such adjustment, the Exercise Price that
will be effective after such adjustment and the impact of such adjustment on the
number and kind of securities issuable upon exercise of the New Class 11 Class A
Warrants. The Company shall also cause a notice setting forth any such
adjustments to be sent by mail, first class, postage prepaid, to each registered
holder of New Class 11 Class A Warrants at its address appearing on the Warrant
register. The Warrant Agent shall have no duty with respect to any statement
filed with it except to keep the same on file and available for inspection by
registered holders of New Class 11 Class A Warrants during reasonable business
hours. The Warrant Agent shall not at any time be under any duty or
responsibility to any holder of a New Class 11 Class A Warrant to determine
whether any facts exist which may require any adjustment to the Exercise Price
or securities issuable, or with respect to the nature or extent of any
adjustment of the Exercise Price or securities issuable when made or with
respect to the method employed in making such adjustment.

 

5.6 Other Notices. In case the Company after the date hereof shall propose to
take any action of the type described in Sections 5.1 or 5.2 of this Article V,
the Company shall give notice to the Warrant Agent and to each registered holder
of a New Class 11 Class A Warrant in the manner set forth in Section 5.5 of this
Article V, which notice shall specify the date on which a record shall be taken
with respect to any such action. Such notice shall be given at least ten (10)
days prior to the record date with respect thereto. Failure to give such notice,
or any defect therein, shall not affect the legality or validity of any such
action. Where appropriate, such notice may be given in advance and may be
included as part of a notice required to be mailed under the provisions of
Section 5.5 of this Article V.

 

5.7 No Change In New Class 11 Class A Warrant Terms On Adjustment. Irrespective
of any adjustments in the Exercise Price or the number of shares of Common Stock
issuable upon exercise, New Class 11 Class A Warrants theretofore or thereafter
issued may continue to express the same prices and number of shares as are
stated in the similar New Class 11 Class A Warrants issuable initially, or at
some subsequent time, pursuant to this Agreement, and the Exercise Price and
such number of shares issuable upon exercise specified thereon shall be deemed
to have been so adjusted.

 

5.8 No Adjustment for Distributions under the Plan. Without limiting the
foregoing, no adjustment shall be made pursuant to this Article V by reason of
(a) the issuance of shares of Common Stock or other securities, including the
New Class 11 Class A Warrants, pursuant to the Plan, (b) the issuance of any
employee stock options or restricted stock to parties other than DJT, (c) the
issuance or sale by the Company of any shares of Common Stock pursuant to the
exercise of any stock options, DJT’s warrants or New Class 11 Class A Warrants;
or (d) the issuance of shares of Common Stock for consideration consisting in
cash or property in whole or in part.

 

10



--------------------------------------------------------------------------------

5.9 Treasury Shares. Shares of Common Stock at any time owned by the Company
shall not be deemed to be outstanding for the purposes of any computation under
this Article V.

 

ARTICLE VI.

 

CONSOLIDATION, MERGER, ETC.

 

Notwithstanding anything contained herein to the contrary, the Company will not
effect a merger or consolidation unless, prior to the consummation of such
transaction, each Person (other than the Company) which may be required to
deliver any Common Stock, securities, cash or property upon the exercise of the
New Class 11 Class A Warrants as provided herein shall assume, by written
instrument delivered to the Warrant Agent, the obligations of the Company under
this Warrant Agreement and under each of the New Class 11 Class A Warrants,
including, without limitation, the obligation to deliver such shares of Common
Stock, cash or property as may be required pursuant to Article V hereof.

 

ARTICLE VII.

 

NO DILUTION OR IMPAIRMENT

 

The Company will not, by amendment of its certificate of incorporation or
through any consolidation, merger, reorganization, transfer of assets,
dissolution, issuance or sale of securities, or any other voluntary action or
omission, avoid or seek to avoid the observance or performance of any of the
terms of this Agreement or any of the New Class 11 Class A Warrants issued
hereunder, but will at all times in good faith observe and perform all such
terms and take all such action as may be necessary or appropriate to protect the
rights of each holder of a New Class 11 Class A Warrant against dilution or
other impairment of the kind specified herein, provided, however, that, subject
to compliance with the applicable provisions of this Agreement, the Company
shall not be prohibited by this Article VII nor by any provision of this
Agreement from making decisions providing for, inter alia, the merger or
consolidation of the Company or the sale of its assets which transactions, in
the judgment of the Company’s board of directors, are in the best interests of
the Company and its stockholders. Without limiting the generality of the
foregoing, the Company (a) will not permit the par value of any shares of stock
receivable upon the exercise of any New Class 11 Class A Warrant to exceed the
amount payable therefore upon such exercise, (b) will take all such action as
may be necessary or appropriate in order that the Company may validly and
legally issue fully paid and nonassessable shares of stock upon the exercise of
all of the New Class 11 Class A Warrants from time to time outstanding, and (c)
will not take any action that results in any adjustment of the shares issuable
upon exercise of the New Class 11 Class A Warrants if the total number of shares
of Common Stock issuable after the action upon the exercise of all of the New
Class 11 Class A Warrants would exceed the total number of shares of Common
Stock then authorized by the Company’s certificate of incorporation and
available for the purpose of issuance upon such exercise.

 

11



--------------------------------------------------------------------------------

ARTICLE VIII.

 

REPORTS

 

In each case of any adjustment or readjustment in the shares of Common Stock
issuable upon exercise of the New Class 11 Class A Warrants, the Company at its
expense will promptly compute such adjustment or readjustment after giving
effect to such in accordance with the terms of this Agreement and shall prepare
a report setting forth such adjustment or readjustment and showing in reasonable
detail the method of calculation thereof and the facts upon which such
adjustment or readjustment is based. The Company will promptly mail a copy of
each such report to the Warrant Agent, which shall promptly mail a copy to each
holder of a New Class 11 Class A Warrant. The Warrant Agent will cause the same
to be available for inspection at its principal office during normal business
hours by any holder of a New Class 11 Class A Warrant or any prospective
purchaser of a New Class 11 Class A Warrant designated by the holder thereof.

 

ARTICLE IX.

 

NOTIFICATION OF CERTAIN EVENTS

 

The Company shall promptly file with the Warrant Agent copies of its annual
reports and of the information, documents and other reports (or copies of such
portions of any of the foregoing as the Commission may by rules and regulations
prescribe) that the Company is required to file with the Commission pursuant to
Section 13 or 15(d) of the Exchange Act.

 

ARTICLE X.

 

RESERVATION OF STOCK

 

10.1 Reservation; Due Authorization, Etc. The Company shall at all times reserve
and keep available, free from preemptive rights, out of its authorized but
unissued Common Stock, solely for issuance and delivery upon exercise of Class A
Warrants, the full number of shares of Common Stock from time to time issuable
upon exercise of all Class A Warrants and any other outstanding warrants,
options or similar rights, from time to time outstanding. All shares of Common
Stock shall be duly authorized and, when issued upon such exercise, shall be
duly and validly issued, and (in the case of shares) fully paid and
nonassessable, and free from all taxes, liens, charges, security interests,
encumbrances and other restrictions created by or through the Company.

 

10.2 Compliance With Law. The Company will use commercially reasonable efforts,
at its expense and on a continual basis, to assure that all shares of Common
Stock that may be issued upon exercise of Class A Warrants may be so issued and
delivered without violation of any federal or state securities law or
regulation, or any other law or regulation applicable to the Company or any of
its Subsidiaries; provided, that, with respect to any such exercise involving a
sale or transfer of Class A Warrants or any such securities issuable upon such
exercise, the Company shall have no obligation to register such Class A Warrants
or securities under any such securities law.

 

12



--------------------------------------------------------------------------------

ARTICLE XI.

 

PAYMENT OF TAXES

 

The Company will pay any and all documentary stamp or similar issue taxes
payable to the United States of America or any State, or any political
subdivision or taxing authority thereof or therein, in respect of the issuance
or delivery of shares of Common Stock on exercise of New Class 11 Class A
Warrants, provided, that the Company shall not be required to pay any tax that
may be payable in respect of any transfer of a New Class 11 Class A Warrant or
any transfer involved in the issuance and delivery of Common Stock in a name
other than that of the registered holder of the New Class 11 Class A Warrants to
be exercised, and no such issuance or delivery shall be made unless and until
the person requesting such issuance has paid to the Company the amount of any
such tax or has established, to the reasonable satisfaction of the Company, that
such tax has been paid.

 

ARTICLE XII.

 

LOSS OR MUTILATION

 

Upon receipt by the Company and the Warrant Agent of evidence reasonably
satisfactory to them of the ownership of and the loss, theft, destruction or
mutilation of any Warrant Certificate and of an indemnity bond reasonably
satisfactory to them in form or amount, and (in the case of mutilation) upon
surrender and cancellation thereof, then, in the absence of notice to the
Company or the Warrant Agent that the New Class 11 Class A Warrants represented
thereby have been acquired by a protected purchaser, the Company shall execute
and deliver to the Warrant Agent and, upon the Company’s request, an authorized
signatory of the Warrant Agent shall manually countersign and deliver, to the
registered holder of the lost, stolen, destroyed or mutilated Warrant
Certificate, in exchange for or in lieu thereof, a new Warrant Certificate of
the same tenor and for a like aggregate number of New Class 11 Class A Warrants.
Upon the issuance of any new Warrant Certificate under this Article XII, the
Company may require the payment of a sum sufficient to cover any tax or other
governmental charge that may be imposed in relation thereto and any other
expenses (including the reasonable fees and expenses of the Warrant Agent) in
connection therewith. Every new Warrant Certificate executed and delivered
pursuant to this Article XII in lieu of any lost, stolen or destroyed Warrant
Certificate shall be entitled to the same benefits of this Agreement equally and
proportionately with any and all other Warrant Certificates, whether or not the
allegedly lost, stolen or destroyed Warrant Certificate shall be at any time
enforceable by anyone. The provisions of this Article XII are exclusive and
shall preclude (to the extent lawful) all other rights or remedies with respect
to the replacement of mutilated, lost, stolen or destroyed Warrant Certificates.

 

ARTICLE XIII.

 

NEW CLASS 11 CLASS A WARRANT REGISTRATION

 

13.1 Registration. The Warrant Certificates shall be issued in registered form
only and shall be registered in the names of the record holders of the Warrant
Certificates to whom they are to be delivered. The Company shall maintain or
cause to be maintained a register in which,

 

13



--------------------------------------------------------------------------------

subject to such reasonable regulations as it may prescribe, the Company shall
provide for the registration of New Class 11 Class A Warrants and of transfers
or exchanges of Warrant Certificates as provided in this Agreement. Such
register shall be maintained at the office of the Company or the Warrant Agent
located at the respective address therefor as provided in Section 16.1. Such
register shall be open for inspection upon notice at all reasonable times by the
Warrant Agent and each holder of a New Class 11 Class A Warrant.

 

13.2 Transfer and Exchange. Subject to Section 2.1 hereof, at the option of the
holder, Warrant Certificates may be exchanged or transferred for other Warrant
Certificates for a like aggregate number of New Class 11 Class A Warrants, upon
surrender of the Warrant Certificates to be exchanged at the office of the
Company or the Warrant Agent maintained for such purpose at the respective
address therefore as provided in Section 16.1, and upon payment of the charges
herein provided. Whenever any Warrant Certificates are so surrendered for
exchange or transfer, the Company shall execute, and an authorized signatory of
the Warrant Agent shall manually countersign and deliver, the Warrant
Certificates that the holder making the exchange is entitled to receive.

 

13.3 Valid And Enforceable. All Warrant Certificates issued upon any
registration of transfer or exchange of Warrant Certificates shall be the valid
obligations of the Company, evidencing the same obligations, and entitled to the
same benefits under this Agreement, as the Warrant Certificates surrendered for
such registration of transfer or exchange.

 

13.4 Endorsement. Every Warrant Certificate surrendered for registration of
transfer or exchange shall (if so required by the Company or the Warrant Agent)
be duly endorsed, or be accompanied by an instrument of transfer in form
reasonably satisfactory to the Company and the Warrant Agent and duly executed
by the registered holder thereof or such holder’s officer or representative duly
authorized in writing.

 

13.5 No Service Charge. No service charge shall be made for any registration of
transfer or exchange of Warrant Certificates.

 

13.6 Cancellation. Any Warrant Certificate surrendered for registration of
transfer, exchange or the exercise of the Warrants represented thereby shall, if
surrendered to the Company, be delivered to the Warrant Agent, and all Warrant
Certificates surrendered or so delivered to the Warrant Agent shall be promptly
cancelled by the Warrant Agent. Any such Warrant Certificate shall not be
reissued by the Company and, except as provided in this Article XIII in case of
an exchange or transfer, in Article XII in case of a mutilated Warrant
Certificate and in Article IV in case of the exercise of less than all the
Warrants represented thereby, no Warrant Certificate shall be issued hereunder
in lieu thereof. The Warrant Agent shall deliver to the Company from time to
time or otherwise dispose of such cancelled Warrant Certificates in a manner
reasonably satisfactory to the Company.

 

14



--------------------------------------------------------------------------------

ARTICLE XIV.

 

WARRANT AGENT

 

14.1 Obligations Binding. The Warrant Agent undertakes the duties and
obligations imposed by this Agreement upon the terms and conditions set forth in
this Article XIV. The Company, and the holders of New Class 11 Class A Warrants
by their acceptance thereof, shall be bound by all of such terms and conditions.

 

14.2 No Liability. The Warrant Agent shall not by countersigning Warrant
Certificates or by any other act hereunder be accountable with respect to or be
deemed to make any representations as to the validity or authorization of the
Class A Warrants or the Warrant Certificates (except as to its countersignature
thereon), as to the validity, authorization or value (or kind or amount) of any
Common Stock or any other property delivered or deliverable upon exercise of any
Class A Warrant, or as to the purchase price of such Common Stock, securities,
or other property. The Warrant Agent shall not (a) be liable for any recital or
statement of fact contained herein or in the Warrant Certificates or for any
action taken, suffered or omitted by the Warrant Agent in good faith in the
belief that any Warrant Certificate or any other document or any signature is
genuine or properly authorized, (b) be responsible for determining whether any
facts exist that may require any adjustment of the purchase price and the number
of shares of Common Stock purchasable upon exercise of Class A Warrants, or with
respect to the nature or extent of any such adjustments when made, or with
respect to the method of adjustment employed, (c) be responsible for any failure
on the part of the Company to issue, transfer or deliver any Common Stock or
property upon the surrender of any Class A Warrant for the purpose of exercise
or to comply with any other of the Company’s covenants and obligations contained
in this Agreement or in the Warrant Certificates, or (d) be liable for any act
or omission in connection with this Agreement except for its own bad faith,
gross negligence or willful misconduct.

 

14.3 Instructions. The Warrant Agent is hereby authorized to accept instructions
with respect to the performance of its duties hereunder from the Chairman of the
Board, President, any Vice President, Treasurer or any Assistant Treasurer of
the Company, and to apply to any such officer for advice or instructions. The
Warrant Agent shall not be liable for any action taken, suffered or omitted by
it in good faith in accordance with the instructions of any such officer.

 

14.4 Agents. The Warrant Agent may execute and exercise any of the rights and
powers hereby vested in it or perform any duty hereunder either itself or by or
through its attorneys, agents or employees, provided reasonable care has been
exercised in the selection and in the continued employment of any such attorney,
agent or employee. The Warrant Agent shall not be under any obligation or duty
to institute, appear in or defend any action, suit or legal proceeding in
respect hereof, but this provision shall not affect the power of the Warrant
Agent to take such action as the Warrant Agent may consider proper. The Warrant
Agent shall promptly notify the Company in writing of any claim made or action,
suit or proceeding instituted against the Warrant Agent arising out of or in
connection with this Agreement.

 

15



--------------------------------------------------------------------------------

14.5 Cooperation. The Company will perform, execute, acknowledge and deliver or
cause to be performed, executed, acknowledged and delivered all such further
acts, instruments and assurances as may reasonably be required by the Warrant
Agent in order to enable the Warrant Agent to carry out or perform its duties
under this Agreement.

 

14.6 Agent Only. The Warrant Agent shall act solely as agent. The Warrant Agent
shall not be liable except for the performance of such duties as are
specifically set forth herein, and no implied covenants or obligations shall be
read into this Agreement against the Warrant Agent, whose duties and obligations
shall be determined solely by the express provisions hereof.

 

14.7 Right To Counsel. The Warrant Agent may at any time consult with legal
counsel satisfactory to it (who may be legal counsel for the Company) and the
Warrant Agent shall incur no liability or responsibility to the Company or to
any Class A Warrant holder for any action taken, suffered or omitted by the
Warrant Agent in good faith in accordance with the opinion or advice of such
counsel.

 

14.8 Compensation. The Company agrees to pay the Warrant Agent reasonable
compensation for its services hereunder and to reimburse the Warrant Agent for
its reasonable expenses hereunder; and further agrees to indemnify the Warrant
Agent and hold it harmless against any and all liabilities, including, but not
limited to, judgments, costs and reasonable counsel fees for anything done,
suffered or omitted by the Warrant Agent in the execution of its duties and
powers hereunder, except for any such liabilities that arise as a result of the
Warrant Agent’s bad faith, negligence or willful misconduct.

 

14.9 Accounting. The Warrant Agent shall account promptly to the Company with
respect to Class A Warrants exercised.

 

14.10 No Conflict. The Warrant Agent and any stockholder, director, officer or
employee of the Warrant Agent may buy, sell or deal in any of the Class A
Warrants or other securities of the Company or become pecuniarily interested in
any transaction in which the Company may be interested, or contract with or lend
money to the Company or otherwise act as fully and freely as though it were not
Warrant Agent under this Agreement. Nothing herein shall preclude the Warrant
Agent from acting in any other capacity for the Company or for any other legal
entity.

 

14.11 Resignation; Termination. The Warrant Agent may resign its duties and be
discharged from all further duties and liabilities hereunder (except liabilities
arising as a result of the Warrant Agent’s bad faith, negligence or willful
misconduct), after giving thirty (30) days’ prior written notice to the Company.
The Company may remove the Warrant Agent upon thirty (30) days’ written notice,
and the Warrant Agent shall thereupon in like manner be discharged from all
further duties and liabilities hereunder, except as to liabilities arising as a
result of the Warrant Agent’s bad faith, gross negligence or willful misconduct.
The Company shall cause to be mailed (by first class mail, postage prepaid) to
each registered holder of a New Class 11 Class A Warrant at such holder’s last
address as shown on the register of the Company, at the Company’s expense, a
copy of such notice of resignation or notice of removal, as the case may be.
Upon such resignation or removal the Company shall promptly appoint in writing a
new warrant agent. If the Company shall fail to make such appointment within a
period of thirty (30)

 

16



--------------------------------------------------------------------------------

days after it has been notified in writing of such resignation by the resigning
Warrant Agent or after such removal, then the holder of any New Class 11 Class A
Warrant may apply to any court of competent jurisdiction for the appointment of
a new warrant agent. Pending appointment of a successor to the Warrant Agent,
either by the Company or by such a court, the duties of the Warrant Agent shall
be carried out by the Company. Any successor warrant agent, whether appointed by
the Company or by such a court, shall be a corporation, incorporated under the
laws of the United States or of any state thereof and authorized under such laws
to exercise corporate trust powers, be subject to supervision and examination by
federal or state authority, and have a combined capital and surplus of not less
than $100,000,000 as set forth in its most recent published annual report of
condition. After acceptance in writing of such appointment by the new warrant
agent it shall be vested with the same powers, rights, duties and
responsibilities as if it had been originally named herein as the Warrant Agent,
without any further assurance, conveyance, act or deed; but if for any reason it
shall be necessary or expedient to execute and deliver any further assurance,
conveyance, act or deed, the same shall be done at the expense of the Company
and shall be legally and validly executed and delivered by the resigning or
removed Warrant Agent. Not later than the effective date of any such appointment
the Company shall file notice thereof with the resigning or removed Warrant
Agent and shall forthwith cause a copy of such notice to be mailed (by first
class mail, postage prepaid) to each registered holder of a New Class 11 Class A
Warrant at such holder’s last address as shown on the register of the Company.
Failure to give any notice provided for in this Section 14.11, or any defect in
any such notice, shall not affect the legality or validity of the resignation of
the Warrant Agent or the appointment of a new warrant agent, as the case may be.

 

14.12 Change Of Warrant Agent. If at any time the name of the Warrant Agent
shall be changed and at such time any of the Warrant Certificates shall have
been countersigned but not delivered, the Warrant Agent may adopt the
countersignature under its prior name and deliver Warrant Certificates so
countersigned; and if at that time any of the Warrant Certificates shall not
have been countersigned, the Warrant Agent may countersign such Warrant
Certificates either in its prior name or in its changed name; and in all such
cases such Warrant Certificates shall have the full force and effect provided in
the Warrant Certificates and this Agreement.

 

14.13 Successor Warrant Agent. Any corporation into which the Warrant Agent or
any new warrant agent may be merged or any corporation resulting from any
consolidation to which the Warrant Agent or any new warrant agent shall be a
party or any corporation succeeding to all or substantially all the agency
business of the Warrant Agent or any new warrant agent shall be a successor
Warrant Agent under this Agreement without any further act; provided, that such
corporation would be eligible for appointment as a new warrant agent under the
provisions of Section 14.11. The Company shall promptly cause notice of the
succession as Warrant Agent of any such successor Warrant Agent to be mailed (by
first class mail, postage prepaid) to each registered holder of a New Class 11
Class A Warrant at its last address as shown on the register of the Company.

 

17



--------------------------------------------------------------------------------

ARTICLE XV.

 

REMEDIES, ETC.

 

15.1 New Class 11 Class A Warrant Holder Not Deemed A Stockholder. Prior to the
exercise of the New Class 11 Class A Warrants represented thereby no holder of a
Warrant Certificate, as such, shall be entitled to any rights of a stockholder
of the Company, including, but not limited to, the right to vote, to receive
dividends or other distributions, to exercise any preemptive right or, except as
otherwise provided herein, to receive any notice of meetings of stockholders,
and no such holder shall be entitled to receive notice of any proceedings of the
Company except as provided in this Agreement. Nothing contained in this
Agreement shall be construed as imposing any liabilities on such holder to
purchase any securities or as a stockholder of the Company, whether such
liabilities are asserted by the Company or by creditors or stockholders of the
Company or otherwise.

 

15.2 Right Of Action. All rights of action in respect of this Agreement are
vested in the registered holders of the New Class 11 Class A Warrants. Any
registered holder of any New Class 11 Class A Warrant, without the consent of
the Warrant Agent or the registered holder of any other New Class 11 Class A
Warrant, may in such holder’s own behalf and for such holder’s own benefit
enforce, and may institute and maintain any suit, action or proceeding against
the Company suitable to enforce, or otherwise in respect of, such holder’s right
to exercise such holder’s New Class 11 Class A Warrants in the manner provided
in the Warrant Certificate representing such New Class 11 Class A Warrants and
the Company’s obligations under this Agreement and the New Class 11 Class A
Warrants.

 

ARTICLE XVI.

 

MISCELLANEOUS

 

16.1 Notices. Any notice, demand or delivery authorized by this Agreement shall
be sufficiently given or made if sent by first class mail, postage prepaid,
addressed to any registered holder of a Class A Warrant at such holder’s last
known address appearing on the register of the Company, and to the Company or
the Warrant Agent as follows:

 

If to the Company:

Trump Entertainment Resorts, Inc.

725 Fifth Avenue, 15th Floor

New York, New York 10022

Facsimile:

   (212) 688-0397

Attn:

   Scott C. Butera      Robert M. Pickus, Esq.

 

18



--------------------------------------------------------------------------------

If to the Warrant Agent:

Continental Stock Transfer & Trust Company

17 Battery Place, 8th Floor

New York, NY 10004

Facsimile:

   (212) 509-5150

Attn:

   Compliance Department

 

or such other address as shall have been furnished in writing, in accordance
with this Section 16.1, to the party giving or making such notice, demand or
delivery.

 

16.2 Governing Law And Consent To Forum. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, AS APPLIED TO
CONTRACTS MADE AND PERFORMED WITHIN THE STATE OF NEW YORK, WITHOUT REGARD TO
PRINCIPLES OF CONFLICT OF LAWS. THE COMPANY AND THE WARRANT AGENT EACH HEREBY
IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY NEW YORK STATE COURT SITTING IN
THE CITY OF NEW YORK OR ANY FEDERAL COURT SITTING IN THE CITY OF NEW YORK IN
RESPECT OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT, AND EACH IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID
COURTS. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY PERSON TO SERVE PROCESS IN
ANY MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE
PROCEED AGAINST THE COMPANY IN ANY OTHER JURISDICTION.

 

16.3 Benefits Of This Agreement. This Agreement shall be binding upon and inure
to the benefit of the Company and the Warrant Agent and their respective
successors and assigns, and the registered holders from time to time of the New
Class 11 Class A Warrants. Nothing in this Agreement is intended or shall be
construed to confer upon any other person, any right, remedy or claim under or
by reason of this Agreement or any part hereof.

 

16.4 Agreement Of Holders Of Warrant Certificates. Every holder of a Warrant
Certificate, by accepting the same, covenants and agrees with the Company, the
Warrant Agent and with every other holder of a Warrant Certificate that the
Warrant Certificates are transferable on the registry books of the Warrant Agent
only upon the terms and conditions set forth in this Agreement, and the Company
and the Warrant Agent may deem and treat the person in whose name the Warrant
Certificate is registered as the absolute owner for all purposes whatsoever and
neither the Company nor the Warrant Agent shall be affected by any notice to the
contrary.

 

16.5 Counterparts. This Agreement may be executed in any number of counterparts
and each such counterpart shall for all purposes be deemed to be an original,
and all such counterparts shall together constitute but one and the same
instrument.

 

16.6 Amendments. The Warrant Agent may, without the consent or concurrence of
the holders of the New Class 11 Class A Warrants, by supplemental agreement or
other writing, join with the Company in making any amendments or modifications
of this Agreement that they shall

 

19



--------------------------------------------------------------------------------

have been advised by counsel (a) are required to cure any ambiguity or to
correct any defective or inconsistent provision or clerical omission or mistake
or manifest error herein contained and which do not accurately reflect the
understanding of the parties hereto, (b) add to the covenants and agreements of
the Company in this Agreement further covenants and agreements of the Company
thereafter to be observed, or surrender any rights or powers reserved to or
conferred upon the Company in this Agreement, or (c) do not and will not
adversely affect, alter or change the rights, privileges or immunities of the
registered holders of New Class 11 Class A Warrants or of any person entitled to
the benefits of this Agreement who has not assented to such change, in writing.
This Agreement may otherwise be amended by the Company and the Warrant Agent
only with the consent of the holders of a majority of the then outstanding New
Class 11 Class A Warrants. Notwithstanding the foregoing, the consent of each
holder of a New Class 11 Class A Warrant affected shall be required for any
amendment pursuant to which the Exercise Price would be increased or the number
of shares of Common Stock purchasable upon exercise of New Class 11 Class A
Warrants would be decreased (other than pursuant to adjustments provided
herein). The Warrant Agent shall join with the Company in the execution and
delivery of any such amendment unless such amendment affects the Warrant Agent’s
own rights, duties or immunities hereunder, in which case the Warrant Agent may,
but shall not be required to, join in such execution and delivery. Upon
execution and delivery of any amendment pursuant to this Section 16.6, such
amendment shall be considered a part of this Agreement for all purposes and
every holder of a Warrant Certificate theretofore or thereafter countersigned
and delivered hereunder shall be bound thereby.

 

16.7 Consent To Jurisdiction. The parties hereby expressly acknowledge and agree
that, to the extent permitted by applicable law, the Bankruptcy Court shall have
exclusive jurisdiction to hear and determine any and all disputes concerning the
distribution of New Class 11 Class A Warrants hereunder to holders of Old Common
Stock pursuant to the Plan, the exercise of New Class 11 Class A Warrants, or
the distribution of Class A Warrants exercise proceeds or Reserve Shares to Note
Holders. The Warrant Agent hereby assents to the jurisdiction of the Bankruptcy
Court with respect to any such disputes and waives any argument of lack of such
jurisdiction.

 

16.8 Headings. The table of contents hereto and the descriptive headings of the
several sections hereof are inserted for convenience only and shall not control
or affect the meaning or construction of any of the provisions hereof.

 

20



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, as of the day and year first above written.

 

TRUMP ENTERTAINMENT RESORTS, INC.

By:

  /S/    JOHN P.BURKE    

Name: /s/    John P. Burke

   

Title: Executive Vice President and Corporate Treasurer

CONTINENTAL STOCK TRANSFER & TRUST

COMPANY

By:

  /S/    WILLIAM F. SEEGRABER    

Name: William F. Seegraber

   

Title: Vice President

 

21